DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 11: The limitation, “when the trouble key is a first trouble key, a second trouble key in electronic communication with the microprocessor,” is indefinite.   The limitation seems to state that the trouble key being a first trouble key is a condition for a second trouble key to be in electronic communication with the microprocessor, which does not make functional sense.  Examiner interprets the limitation to be, “a first trouble key of the plurality of trouble keys and a second trouble key of the plurality of trouble keys are in electronic communication with the microprocessor.”
Claims 12-14 are indefinite at least due to dependency on the indefinite base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) in view of Baker (US 20100038421 A1) and Linnett (WO 0178032 A1).
Re Claim 2: Rogers discloses an apparatus (fig 2: 40) for a vendor to prevent economic abuse by a predator attempting to exploit the assets of a legitimate consumer, the apparatus comprising a victim-activated key (fig 2: 46) that is designated for the purpose of preventing economic abuse by the predator against the legitimate consumer (Examiner: The limitations ‘for a vendor to prevent economic abuse by a predator attempting to exploit the assets of a legitimate consumer,’ ‘victim-activated,’ and ‘designated for the purpose of preventing economic abuse by the predator against the legitimate consumer’ are intended uses; and thus, an apparatus that has the proper structure and configuration as claimed can be put to the intended use.  The languages describing the intended uses alone do not further define the apparatus against the prior-art apparatus that is otherwise properly structure and configured.), the apparatus comprising: 
a numerical key pad including: 
keys corresponding, respectively, to numerals 0, 1, 2, 3, 4,5 6, 7, 8 and 9; enter key; and a cancel key (fig 5: 100); and 
a microprocessor (fig 2: 42) configured to sense an activation of a key of the keys; and 
an operating system for the microprocessor configured to: exchange application protocol data unit (APDU) messages, with an information card (fig 2: 48, 50), based on activation of the keys.
However, Rogers does not disclose a pound key and a star key.
Baker however discloses a pound key and a star key.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Baker’s teaching in the apparatus of Rogers for the purpose of preparing for potential additional functions.
However, Rogers modified by Baker does not disclose a trouble key and a function to transmit, in response to activation of the trouble key, to a back-end system a trouble flag that is logically linked to the customer through a transaction identifier; wherein the trouble key is the victim-activated key.
Linnett however discloses a trouble key (fig 1: 22, fig 4: 30) and a function to transmit, in response to activation of the trouble key, to a back-end system a trouble flag that is logically linked to the customer through a transaction identifier (figs 5-7, page 16 line 31- page 17 line 2: connect to the server through the emergency network 102 for storage of email messages and/or voice information.  page 17 line 11-13: The emergency signals include the user name registered with the device 10 and the PIN. The server 1 10 on receiving the user name and PIN searches for a match with one of those on the storage); wherein the trouble key is the victim-activated key (fig 1: 22, fig 4: 30).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Linnett’s teaching in the apparatus of Rogers modified by Baker for the purpose of allowing users to indicate being in a troublesome situation.
Re Claim 3: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 wherein the operating system is further configured to do the following acts before transmitting the trouble flag: receive from a user a Personal Identification Number (PIN); provide the PIN to the card; and receive from the card verification of the PIN (col 2 ll 31+: In yet another form, the subject invention provides a method of processing PIN input. The method includes the steps of: (a) receiving a PIN input from a user on a PIN input device; (b) providing the PIN input to an IC card removably coupled to the PIN input device; and (c) processing the PIN input by the IC card.).
Re Claim 4: Rogers modified by Baker and Linnett discloses the apparatus of claim 3 wherein the operating system is configured to provide the PIN to the card as an argument of an application protocol data unit (APDU) command (col 2 ll 31+).

Claims 5, 6, and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Suan (WO 2008045003 A1).
Re Claim 5: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 further including an enclosure; wherein: the enclosure encloses the microprocessor; and supports: and the keypad (fig 4, Baker: fig 1, Linnett: fig 1 & 4).
However, Rogers modified by Baker and Linnett does not disclose that the trouble key is external to the keypad.
Suan however discloses that the trouble key is external to the keypad (fig 1a: 140).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teachings of Suan in the apparatus of Rogers modified by Baker and Linnett for the purpose of making the location of the trouble key discrete while at the same time enabling ease and quickness of triggering the trouble key with one hand.
Re Claim 6: Rogers modified by Baker Linnett and Suan discloses the apparatus of claim 5 wherein: the enclosure includes: a top facet bearing the keypad; and at least two side facets; a side facet bearing one trouble key (Suan: fig 1a: 140); and a trouble key is in electronic communication with the microprocessor (fig 4, Baker: fig 1, Linnett: fig 1 & 4).
However, Rogers modified by Baker Linnett and Suan does not disclose each of the side facets bearing one of a plurality of trouble keys.
The court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teachings of In reHarza in the apparatus of Rogers modified by Baker and Linnett for the purpose of allowing the trouble key to be conveniently triggered by both left and right handed persons.
Re Claim 11: Rogers modified by Baker Linnett and Suan discloses the apparatus of claim 6 further comprising, a first trouble key of the plurality of trouble keys and a second trouble key of the plurality of trouble keys are in electronic communication with the microprocessor (Suan p47: the alarm can only be activated by simultaneously pressing the alarm switch 140 and the second alarm switch.).
Re Claim 12: Rogers modified by Baker Linnett and Suan discloses the apparatus of claim 11 wherein the operating system is configured to transmit the trouble flag only after activation of both the first and second trouble keys (Suan p47: the alarm can only be activated by simultaneously pressing the alarm switch 140 and the second alarm switch.).
Re Claim 13: Rogers modified by Baker Linnett and Suan discloses the apparatus of claim 12 wherein the operating system is configured to transmit the trouble flag only after simultaneous activation of both the first and second trouble keys (Suan p47: the alarm can only be activated by simultaneously pressing the alarm switch 140 and the second alarm switch.).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) and Suan (WO 2008045003 A1) in view of FERGUSON (US 20110111728 A1).
Re Claim 14: Rogers modified by Baker Linnett and Suan discloses the apparatus of claim 12.
However, Rogers modified by Baker Linnett and Suan does not disclose that the operating system is configured to transmit the trouble flag only after a sequence of activations of both the first and second trouble keys.
FERGUSON however discloses that the operating system is configured to transmit the trouble flag only after a sequence of activations of both the first and second trouble keys (p26: If multiple keys are designated as the panic button, they may be configured to be pressed at the same time or in sequence, or a combination thereof.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate FERGUSON’s teaching in the apparatus of Rogers modified by Baker Linnett and Suan for the purpose of preventing accident trigger of the trouble flag.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Fisher (WO 2014137427 A1).
Re Claim 16: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However, Rogers modified by Baker and Linnett does not disclose a temperature sensor.
Fisher however discloses a temperature sensor (fig 1: 11).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Fisher’s teaching in the apparatus of Rogers modified by Baker and Linnett for the purpose of being able to trigger trouble key based on the temperature measurement.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of (JP 5987116 B2).
Re Claim 17: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However, Rogers modified by Baker and Linnett does not disclose a pressure sensor.
JP 5987116 B2 however discloses a pressure sensor (pressure-sensitive the emergency button, pressure-sensitive multiple buttons).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teachings of JP 5987116 B2 in the apparatus of Rogers modified by Baker and Linnett for the purpose of preventing accidental triggering of the trouble key by requiring a minimum pressure level to trigger the key.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Huang (CN 111694440 A).
Re Claim 18: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However Rogers modified by Baker and Linnett does not disclose a capacitance sensor.
Huang however discloses a capacitance sensor (abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teachings of Hunag in the apparatus of Rogers modified by Baker and Linnett for the purpose of improving durability due to the fact that capacitance sensor does not have mechanical components and also can be covered by an insulating material.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers (US 6669100 B1) modified by Baker (US 20100038421 A1) and Linnett (WO 0178032 A1) in view of Wang (CN 204215503 U).
Re Claim 19: Rogers modified by Baker and Linnett discloses the apparatus of claim 2 including the trouble key.
However Rogers modified by Baker and Linnett does not disclose a displacement sensor.
Wang however discloses a displacement sensor (abst).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate the teachings of Wang in the apparatus of Rogers modified by Baker and Linnett for the purpose of enhancing the capabilities of the trouble key.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in part and moot in view of new ground of rejection in part. 
Linnett discloses general mobile phone that is not limited to be used only for emergency (Abstract: form of a mobile telephone or short messaging service (SMS)).
Suan, a newly cited reference, discloses that the trouble key is external to the keypad (fig 1a: 140).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE W KIM/           Examiner, Art Unit 2887  

/THIEN M LE/           Primary Examiner, Art Unit 2887